By JUDGE LEWIS HALL GRIFFITH
This matter is before the Court for consideration of the Petition for Judicial Review filed by Ms. Marilyn Solomon. The Virginia Employment Commission (VEC) had disqualified Ms. Solomon for unemployment compensation finding that she left work voluntarily without good cause. Ms. Solomon appealed this decision to Circuit Court on the grounds that: (1) the findings of fact are not supported by substantial evidence and are arbitrary and capricious; and (2) the VEC misapplied the law and its decision is not supported by prior holdings.
The factual findings of the VEC are conclusive if supported by the evidence. Va. Code § 60.2-625. The Court holds that the findings of the VEC are amply supported by the record. On three separate occasions, Ms. Solomon gave different reasons for terminating her employment, only one of which might have even qualified her for benefits. Based on the record, it was reasonable for the VEC to accept the reason given by Ms. Solomon when she first filed her claim (self-employment) "since this information was given intelligently, freely, and without knowledge of how it might affect her potential benefit entitlement." See, Va. Code § 60.2-618. l(i).
*44Since the findings of fact are conclusive, the VEC’s reliance on Hutchinson v. Hill Refrigeration Corp., Commission Decision 3751-C (July 10, 1958), which is similar to the present case, is well-founded and accepted by the Court as the applicable law. In Hutchinson, the VEC ruled that an anticipated discharge is not a discharge in fact, and if the claimant elects to leave before the discharge has actually occurred, he does so voluntarily.
For these reasons, the Petition for Judicial Review is dismissed and the appeal denied.